Title: From George Washington to Major General Richard Montgomery, 12 January 1776
From: Washington, George
To: Montgomery, Richard



Cambridge 12 Jany 1776

every account from your Qr Serves to Confirm our hopes that you will get possesion of Quebec, if not allready in yr hands—I must beg therefore your attention to the Wants of the Army here—which are not few, & if they Cannot in Some part be Supplied by you, I do not know where else I Can apply—after powder the principal defficiency is that of Arms those brought in by the Soldiers are So very indifferent that I Cannot place Confidence in them blankets & Cloathing we are very defficient in, of these & other necessarys I am taught to believe there is abundance in Canada—Quebec is I suppose the great Magazine for them, & all kind of Military Stores—I hope it will be in your power to forward to this place from thence—a Sufficient quantity to relieve our wants, whatever you Can Spare we Shall have occasion for, & your Sending them as expeditously as possible will be doing vast Service to this Army & very much oblige Sir yr

P: S: Arms we are exceedingly in want of—these I could wish to receive without delay if you Can Supply them, from the Kings Stores in Quebec.

